990 F.2d 1377
301 U.S.App.D.C. 107
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John C. PAPPAS, Appellant,v.CITY OF ALEXANDRIA;  Charles E. Samarra, individually and asChief of Police of the City of Alexandria;  and H.Boyd Robinson.
No. 92-7132.
United States Court of Appeals, District of Columbia Circuit.
March 29, 1993.

Before:  MIKVA, Chief Judge;  WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and the brief filed by appellant.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed May 8, 1992, be affirmed.   Because the appellant has made only vague and conclusory allegations that the defendants conspired to violate and violated his civil rights, his claim is frivolous and it may properly be dismissed under 28 U.S.C. § 1915(d) (1988).   See Neitzke v. Williams, 490 U.S. 319, 325 (1989);   Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C.Cir.1981) ("[a] court may dismiss as frivolous complaints reciting bare legal conclusions with no suggestion of supporting facts").


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.